UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G/A Under the Securities Exchange Act of 1934 (Amendment No. 5)* PERFORMANCE TECHNOLOGIES, INCORPORATED (Name of Issuer) Common Stock (Title of Class of Securities) 71376K102 (CUSIP Number) December 31, 2012 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: //Rule 13d-1(b) / X /Rule 13d-1(c) //Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13G/A CUSIP NO. 71376K102 1) NAME OF REPORTING PERSON Quaker Capital Management Corporation 2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [] 3) SEC USE ONLY 4) CITIZENSHIP OR PLACE OF ORGANIZATION Commonwealth of Pennsylvania NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5) SOLE VOTING POWER 6) SHARED VOTING POWER 0 7) SOLE DISPOSITIVE POWER 8) SHARED DISPOSITIVE POWER 0 9) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 12.5% TYPE OF REPORTING PERSON IA Page 2of 15 Pages SCHEDULE 13G/A CUSIP NO. 71376K102 1) NAME OF REPORTING PERSON Quaker Capital Partners I, L.P. 2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [] 3) SEC USE ONLY 4) CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5) SOLE VOTING POWER 6) SHARED VOTING POWER 0 7) SOLE DISPOSITIVE POWER 8) SHARED DISPOSITIVE POWER 0 9) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [ X ] Excludes 485,815 shares of the Issuer’s Common Stock owned of record by Quaker Capital Partners II, L.P. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 8.2% TYPE OF REPORTING PERSON PN Page3of 15 Pages SCHEDULE 13G/A CUSIP NO. 71376K102 1) NAME OF REPORTING PERSON Quaker Premier, L.P. 2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [] 3) SEC USE ONLY 4) CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5) SOLE VOTING POWER 6) SHARED VOTING POWER 0 7) SOLE DISPOSITIVE POWER 8) SHARED DISPOSITIVE POWER 0 9) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [ X ] Excludes 485,815 shares of the Issuer’s Common Stock owned of record by Quaker Capital Partners II, L.P. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 8.2% TYPE OF REPORTING PERSON PN Page4of 15 Pages SCHEDULE 13G/A CUSIP NO. 71376K102 1) NAME OF REPORTING PERSON Quaker Capital Partners II, L.P. 2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [] 3) SEC USE ONLY 4) CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5) SOLE VOTING POWER 6) SHARED VOTING POWER 0 7) SOLE DISPOSITIVE POWER 8) SHARED DISPOSITIVE POWER 0 9) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [ X ] Excludes 908,300 shares of the Issuer’s Common Stock owned of record by Quaker Capital Partners I, L.P. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 4.4% TYPE OF REPORTING PERSON PN Page5of 15 Pages SCHEDULE 13G/A CUSIP NO. 71376K102 1) NAME OF REPORTING PERSON Quaker Premier II, L.P. 2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [] 3) SEC USE ONLY 4) CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5) SOLE VOTING POWER 6) SHARED VOTING POWER 0 7) SOLE DISPOSITIVE POWER 8) SHARED DISPOSITIVE POWER 0 9) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [ X ] Excludes 908,300 shares of the Issuer’s Common Stock owned of record by Quaker Capital Partners I, L.P. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 4.4% TYPE OF REPORTING PERSON PN Page6of 15 Pages SCHEDULE 13G/A CUSIP NO. 71376K102 1) NAME OF REPORTING PERSON Mark G. Schoeppner 2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [] 3) SEC USE ONLY 4) CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5) SOLE VOTING POWER 0 6) SHARED VOTING POWER 0 7) SOLE DISPOSITIVE POWER 0 8) SHARED DISPOSITIVE POWER 0 9) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [ X ] Mark G. Schoeppner disclaims beneficial ownership of 1,394,115 shares of the Issuer’s Common Stock that may be deemed to be beneficially owned by Quaker Capital Partners I, L.P. and Quaker Capital Partners II, L.P. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% TYPE OF REPORTING PERSON IN Page 7of 15 Pages SCHEDULE 13G/A CUSIP NO. 71376K102 Item 1. (a) Name of Issuer PERFORMANCE TECHNOLOGIES, INCORPORATED (b) Address of Issuer’s Principal Executive Offices 140 Canal View Blvd., Rochester, New York 14623 Item 2. (a) Names of Persons Filing Quaker Capital Management Corporation Quaker Capital Partners I, L.P. Quaker Capital Partners II, L.P. Quaker Premier, L.P. Quaker Premier II, L.P. Mark G. Schoeppner (b) Address of Principal Business Office or, if none, Residence 601 Technology Drive, Suite 310, Canonsburg, PA 15317 (c) Citizenship Quaker Capital Management Corporation - Pennsylvania corporation Quaker Capital Partners I, L.P. – Delaware partnership Quaker Capital Partners II, L.P.– Delaware partnership Quaker Premier, L.P. – Delaware partnership Quaker Premier II, L.P. – Delaware partnership Mark G. Schoeppner – United States citizen (d) Title of Class of Securities Common Stock Page8 of 15 Pages SCHEDULE 13G/A CUSIP NO. 71376K102 (e) CUSIP Number 71376K102 Item 3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) // Broker or dealer registered under section 15 of the Act; (b) // Bank as defined in section 3(a)(6) of the Act; (c)
